department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp br2 tl-n-1982-01 uilc internal_revenue_service national_office chief_counsel_advice memorandum for associate area_counsel small_business self-employed area - pittsburgh cc sb pit from assistant chief_counsel administrative provisions judicial practice cc pa apjp subject deferral of estate_taxes under sec_6166 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend decedent issue sec_1 whether decedent’s estate fails to qualify for an extension of time to pay estate_taxes under sec_6166 because the stock transfer restriction agreement requires a series of redemptions of stock held by the estate representing an interest_in_a_closely_held_business whether a redemption required by the stock transfer restriction agreement constitutes a distribution sale exchange or other_disposition of an interest_in_a_closely_held_business under sec_6166 whether the failure of decedent’s estate to timely make an interest payment provides sufficient cause for the service_center to issue notice_and_demand tl-n-1982-01 under sec_6166 thereby terminating the estate’s installment privileges conclusion sec_1 decedent’s estate qualifies for an extension of time to pay estate_taxes under sec_6166 the eligibility for the sec_6166 election is not affected by the subsequent redemptions required under the stock transfer restriction agreement under sec_6166 when or more of the value of an interest_in_a_closely_held_business is distributed sold exchanged or otherwise_disposed_of the sec_6166 extension ceases to apply and any unpaid installments become payable upon notice_and_demand by the service as an exception to the general_rule sec_6166 provides that certain redemptions of stock to which sec_303 applies will not be treated as distributions or withdrawals for purposes of the acceleration rule_of sec_6166 in order to determine whether or to what extent the sec_6166 exception applies your office should consider the two alternative approaches to sec_6166 explained in revrul_86_54 1986_1_cb_356 and should perform the necessary calculations as a general_rule when an estate fails to make payments of principal or interest the service may terminate the deferred payment election and force an acceleration of payment of the estate_tax by issuing notice_and_demand note however that the service cannot accelerate the estate_tax installments so long as payment is made within months of the due_date although decedent’s estate failed to pay the interest due on decedent’s estate paid the interest within months of that date consequently the service is not entitled to issue notice_and_demand and thus decedent’s estate does not lose its installment privileges simply because the interest payment was untimely facts decedent died on owning shares of stock in a closely_held_corporation the remaining shares in the corporation were owned by one other shareholder prior to decedent’s death decedent and the other shareholder entered into an agreement stock transfer restriction agreement as amended the agreement provided that upon the death of either shareholder the executor of that shareholder’s estate must offer the decedent’s shares of stock to the corporation at the price fixed pursuant to the agreement and the corporation shall then be obligated to accept the offer and purchase the decedent’s stock the stock transfer restriction agreement further provided that the corporation was required to pay to the estate the total_proceeds received from a life_insurance_policy owned by the corporation insuring the life of the deceased shareholder this payment was to be made within days after receipt of the insurance proceeds in addition the balance of the purchase_price was to be paid not less than annually tl-n-1982-01 over a term not in excess of years further the stock transfer restriction agreement provided that the estate selling the stock shall deliver the shares of stock only as payment is received the agreement also provided that any shares of stock for which payment has not been made shall not be considered sold and shall remain the property of the estate until paid for on the corporation paid decedent’s estate the proceeds from the life_insurance_policy approximately dollar_figure and redeemed shares of stock in accordance with the terms of the amended agreement beginning on the corporation redeemed shares and is scheduled to redeem shares on that day in each succeeding year until the final redemption on for each shares redeemed the stated redemption price is dollar_figure although decedent’s estate_tax_return was originally due on decedent’s estate requested and was granted an extension of time to file the return and pay the estate_tax until on decedent’s estate timely filed an estate_tax_return and elected to pay the estate_tax in installments pursuant to sec_6166 was a sunday see sec_7503 the service tentatively granted decedent’s estate’s sec_6166 election in a notice dated and indicated that the first installment was due on the service issued a billing notice to decedent’s estate on indicating that an interest payment in the amount of dollar_figure was due on the estate paid the interest on approximately weeks after the stated due_date the transcript of the account shows the following payments have been made date amount dollar_figure dollar_figure dollar_figure law and analysis for issue as a general_rule the estate_tax_return form_706 and payment of the estate_tax liability of a decedent is due within nine months of the decedent’s death sec_6075 a as an exception to the general_rule sec_6166 of the internal_revenue_code provides that if the value of an interest in a closely held tl-n-1982-01 business included in determining the gross_estate of a decedent exceed sec_35 percent of the adjusted_gross_estate the executor of the estate may elect to pay part or all of the tax imposed by sec_2001 estate_tax in two or more but not exceeding ten equal installments the first installment of tax must be paid on or before the date selected by the executor which is not more than years after the date prescribed by sec_6151 for payment of the tax an executor electing to defer estate_taxes under sec_6166 must make annual payments of interest during the deferral_period in particular interest must be paid annually during the period before the first installment of tax is due sec_6166 sec_6166 defines the term_interest in a closely_held_business to include stock in a corporation carrying_on_a_trade_or_business if i percent or more in value of the voting_stock of such corporation is included in determining the gross_estate of the decedent or ii such corporation had or fewer shareholders sec_6166 ii the determination of whether the stock of a corporation qualifies as an interest_in_a_closely_held_business is made as of the time immediately before the decedent’s death sec_6166 certain activities trigger the acceleration of the estate_tax payments in this regard sec_6166 identifies the activities which terminate the deferred payment election and force an acceleration of payment of the estate_tax in particular sec_6166 provides that if percent or more of the value of an interest_in_a_closely_held_business which qualified for installment payments under sec_6166 is distributed sold exchanged or otherwise_disposed_of then the extension of time to pay the tax shall cease to apply and the unpaid portion of the tax will be accelerated and due upon notice_and_demand sec_6166 emphasis added see also sec_20_6166a-3 thus although certain events will terminate the sec_6166 deferral those events are only note that for decedents dying after date the economic_growth_and_tax_relief_reconciliation_act_of_2001 increased the number of shareholders from to see pub_l_no 2the tax reform act of created a new sec_6166 of the code and redesignated the former section as sec_6166a pub_l_no a the economic_recovery_tax_act_of_1981 repealed sec_6166a and amended sec_6166 so that it would apply in most cases that were previously governed by sec_6166a pub_l_no sec_422 neither the economic_recovery_tax_act_of_1981 nor its legislative_history indicate any intent on the part of congress that a disposition of an interest under sec_6166a would not be a disposition under sec_6166 as a result the regulations under sec_6166a are considered applicable to this chief_counsel_advice to the extent that those regulations are not inconsistent with the language of sec_6166 tl-n-1982-01 relevant after the election has been granted the fact that acceleration may occur at a future date is not taken into account when determining whether an estate qualifies for the sec_6166 installment privilege in the present situation immediately before death decedent held shares of stock in a closely_held_corporation although the terms of the stock transfer restriction agreement required that decedent’s estate sell the shares after decedent’s death sales after death are not relevant in determining whether the estate initially qualified for the sec_6166 election such sales are relevant only for purposes of determining whether a distribution sale exchange or other_disposition occurs under sec_6166 as discussed below issue such that the sec_6166 extension ceases to apply in this case decedent’s estate qualified for an extension of time to pay estate_taxes under sec_6166 the estate qualified for the extension because the value of the shares held by decedent represented of the voting_stock of the corporation in addition decedent was only of shareholders in the corporation thus decedent’s shares of stock constituted an interest_in_a_closely_held_business within the meaning of sec_6166 moreover the value of those shares of stock exceeded percent of decedent’s adjusted_gross_estate the terms of the stock transfer restriction agreement do not disqualify decedent’s estate from initial qualification for sec_6166 deferral law and analysis for issue in general sec_6166 provides that if percent or more of the value of an interest_in_a_closely_held_business which qualified for installment payments under sec_6166 is distributed sold exchanged or otherwise_disposed_of then the extension of time to pay the tax shall cease to apply and the unpaid portion of the tax will be accelerated and due upon notice_and_demand sec_6166 see also sec_20_6166a-3 for purposes of determining whether acceleration of payments is triggered the phrase distributed sold exchanged or otherwise_disposed_of is broad in scope and comprehends all possible ways by which an interest_in_a_closely_held_business ceases to form a part of the gross_estate sec_20_6166a-3 as an exception to the general_rule of acceleration sec_6166 provides that a distribution_in_redemption_of_stock under sec_303 is not treated as a distribution for purposes of sec_6166 and for purposes of sec_6166 the value of the interest in the closely_held_business will be considered to be such value reduced by the value of the stock redeemed see also sec_20_6166a-3 note however that sec_6166 applies only if on or before the date prescribed for payment of the first installment due after the date of the distribution or if earlier on or before the day that i sec_1 year after the tl-n-1982-01 date of the distribution there is paid an amount of the tax imposed by sec_2001 estate_tax not less than the amount of money and other_property distributed sec_303 provides that a distribution_of_property to a shareholder by a corporation in redemption of stock of the corporation the value of which is included in the decedent’s gross_estate shall be treated as a distribution in full payment in exchange for the stock redeemed to the extent that the amount of the distribution does not exceed the sum of the estate inheritance legacy and succession taxes plus interest and the amount of funeral and administration_expenses allowable as deductions for federal estate_tax purposes this case involves a series of separate redemptions and payments under the stock transfer restriction agreement the agreement provides that any shares of stock for which payment has not been made shall not be considered sold and shall remain the property of the estate until paid for thus until payment is made for the stock the stock is not considered distributed sold exchanged or otherwise_disposed_of and no money or other_property attributable to the stock is considered withdrawn from the trade_or_business for purposes of sec_6166 however when payment is made for the stock a distribution sale exchange or other_disposition will occur under sec_6166 unless the exception provided in sec_6166 applies when determining whether the percent threshold is met dispositions and withdrawals are aggregated sec_6166 thus if the exception in sec_6166 does not apply acceleration of the installment payments will be triggered once decedent’s estate has redeemed percent or more of the shares of stock and the service has issued notice_and_demand your request for chief_counsel_advice makes no mention of revrul_86_54 1986_1_cb_356 which provides two alternative approaches to the requirement of g b that estate_tax must be paid in an amount not less than the amount of money and other_property distributed in the redemption on or before the date prescribed for payment of the first installment due after the date of the distribution or if earlier on or before the day that i sec_1 year after the date of the distribution we therefore recommend that your office make the calculations required under revrul_86_54 to determine whether the redemptions that have occurred to date fail in whole or in part to qualify under sec_6166 you should keep in mind that to the extent one or more redemptions qualify under sec_6166 the value of the interest in the closely_held_business is considered reduced by the value of the stock redeemed in such qualifying redemptions this affects the calculation required under sec_6166 see sec_6166 sec_20_6166a-3 example sec_2 and we would be pleased to discuss this matter with you further after you have made the necessary calculations to determine whether the aggregate of distributions sales exchanges or other dispositions and withdrawals equals or exceed sec_50 percent of the value of tl-n-1982-01 the interest in the closely_held_business as reduced in accordance with sec_6166 law and analysis for issue sec_6166 identifies the activities which terminate the deferred payment election and force an acceleration of payment of the estate_tax in particular sec_6166 provides that a failure to make any payment of principal or interest on or before the date fixed for payment including any extension of time will result in the unpaid portion of the tax payable in installments becoming due upon notice_and_demand from the secretary see also treas reg 6166a- c note however that for any payment of principal or interest made within six months after the due_date the secretary cannot give notice_and_demand for acceleration of the remaining installments sec_6166 as a general_rule when an estate fails to pay a sec_6166 installment a service_center letter is issued to inform the estate to pay the installment or lose the installment privilege irm although an estate defaults on a payment acceleration of the remaining installment payments does not actually occur until the service serves notice_and_demand for payment on the estate 419_f2d_958 7th cir note however that if an estate fails to make a timely payment but pays within six months of the due_date the estate loses the benefit of the interest rate for that payment and must include in its late payment a penalty equal to of the payment originally due multiplied by the number of months including fractions thereof from the original due_date to the date of actual payment sec_6166 iii all requests for sec_6166 installment privileges are tentatively allowed by the service i r m exhibit after the service_center receives the sec_6166 extension request the service issues a preliminary determination_letter to the estate confirming that the service has received a notice of election to make installment payments of estate_tax a tentative payment schedule is generally included see letter 249c in the present situation decedent’s estate did not timely pay the interest due on however decedent’s estate paid the interest amount within six months of the due_date thus the service is not entitled to issue notice_and_demand to terminate decedent’s estate’s installment privileges sec_6166 in the event decedent’s estate fails to make a required_payment of interest or tax within six months of the due_date the service may issue notice_and_demand and thus terminate the estate’s installment privileges sec_6166 you ask whether issuance of such notice_and_demand would be proper if the service_center tl-n-1982-01 fails to timely notify the estate of the amount of interest due this issue is not raised by the facts presented because in this case the service_center did notify decedent’s estate of the amount of interest due however we believe that even if the service_center fails to send the estate a bill for a required_payment the estate would in most cases be presumed to know the amount and due_date of the required_payment thus in the usual case in which the estate is presumed to know the amount and due_date of a required_payment issuance of notice_and_demand is proper if the estate fails to make a required_payment within six months of the due_date in such a case it is irrelevant that no bill was sent to the estate case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please contact this office if the calculations required by revrul_86_54 1986_1_cb_356 raise legal issues that cannot be easily resolved if you have questions please contact susan l hartford at curtis g wilson by ____________________ michael l gompertz assistant to the branch chief branch
